Mathews, J.
delivered the opinion of the court. The defendant suffered judgment to go by default against her, on an unliquidated demand, and the judgment was made final, and the amount due to the plaintiff ascertained and fixed by the court. The defendant appealed, and the record comes up, without a statement of facts, bill of exceptions, or certificate that it contains all the documents and evidence on which the cause was heard.
Several errors have been assigned by the appellant’s counsel, none of which, in the opinion of this court, authorize the reversal of the judgment, except one, viz. the neglect of the judge to adduce the reasons on which his judgment is founded, as required by the twelfth section of the fourth article of the constitution of this state. This is imperative on the judges, and requires them, in all cases, to adduce the reasons on which they ground their definitive judgments.
The command is not enforced by an express declaration of the nullity of the judgment: and, according to a distinction, made by jurists, between imperative and prohibitive laws, a ques-*523non might be raised, whether judgments, given by a court, acting under our constitution, in which the reasons, on which they are grounded, are not adduced, are absolutely or relatively null and void : in other words, whether they are void in themselves, or such only as may be avoided and annulled by persons immediately interested in them. This question would also lead to inquiries as to what matters ought to be considered of the essence of the thing commanded by law to be done, what merely circumstantial-how far everything, required or commanded by a constitution or fundamental law, emanating from the people, in the formation of their government, must be implicitly obeyed by all functionaries established under it, without interpretation, according to the rules applicable to ordinary acts of legislation. All this we leave untouched, being of opinion that the want of reasons in a judgment is an error, for which it ought to be reversed, when appealed from, in due time.
As all the facts of the case are not before us, we cannot proceed to give such a judgment here, as in our opinion, ought to have been given below.
It is, therefore, ordered, adjudged and de*524creed, that the of the district court be annulled, avoided and reversed, and that the case be sent back, to be proceeded on accord- ing to the constitution and law, with instructions to the judge to adduce, in his judgment, the reasons on which it is grounded: the costs of this appeal to be borne by the appellee. Laverty & al. vs. Gray & al. 4 Martin, 463 Sierra vs. Slort, id. 316, Urquhart vs. Taylor, ante 202, Porter vs. Adams, ante 201, Doubrere vs. Papin, ante 498.

Seghers for the plaintiff. Cauchoix for the defendant.